DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.
 Response to Amendment
In response to the amendment received September 19, 2022:
Claims 1-4 and 7-16 are pending. Claims 5 and 6 have been cancelled as per applicant’s request.
The previous rejection has been withdrawn in light of the amendments. However, a new rejection has been made below in light of Phillips et al. (US 2006/0240317) and Yamato (US 2015/0306539).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite between the lower limit of the average porosity  range (1%) is outside the range recited in claim 1; “1%” does not further limit the range of claim 1 and the metes and bounds of the claim cannot be ascertained.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claims 2 and 15 fail to further limit the subject matter of the claim upon which they depend. Claim 2 recites an average porosity range with a lower limit of "1%" which does not further limit the range of 5% to 40% in claim 1. Claim 15 repeats the same average porosity range of claim 1 and thus, does not further limit the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitoh et al. (WO 2016/076047), using US 2017/0077476 as the English translation, in view of  Yamada et al. (US 2014/0315099), Phillips et al. (US 2006/0240317) and Yamato (US 2015/0306539).
Regarding Claim 1, Kitoh et al. teaches a separator structure with a dense membrane of the solid electrolyte (i.e. functional layer), made of layered double hydroxide (Para. [0059]) wherein a surface of the separator has a porosity of 20% or less (overlapping with the claimed range) wherein the porosity is measured by a scanning electron microscope of three images over a 6x6 micrometer area of the surface (i.e. the average porosity is measured based on a cross-sectional image of the functional layer) (Para. [0071]) and teaches a layered double hydroxide (i.e. a plurality of basic hydroxide layers composed of OH groups) is formed from an aqueous stock solution (i.e. comprises H2O), which contains aluminum ions, carboxylate anions (Para. [0098]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Kitoh et al. does not teach a plurality of basic hydroxide layers composed of Ni or Ti.
However, Yamada et al. teaches a layered double hydroxide forming an electrolyte body of a separator in a zinc secondary battery comprising basic layered double hydroxide composed of Ni, Al, Ti,  and OH groups and further comprising anions and H2O (Para. [0028] and Claim 1).
The combination of titanium and nickel in functional layered double hydroxide as a separator for a zinc secondary battery as taught by Yamada et al., with the double layered hydroxide of Kitoh et al. would yield the predictable result of divalent and trivalent metal cations capable of forming a layered double hydroxide for a separator in a zinc secondary battery. Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine titanium and nickel in functional layered double hydroxide as a separator for a zinc secondary battery as taught by Yamada et al., with the double layered hydroxide of Kitoh et al., as the combination would yield the predictable result of divalent and trivalent metal cations capable of forming a layered double hydroxide for a separator in a zinc secondary battery. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See MPEP §2144.06
Kitoh et al. further teaches a helium permeability of the functional layer of 10 cm/min-atm or less (Table 1, Sample No. 1-6). Additionally, Kitoh et al. teaches a helium permeability of 10 cm/min-atm or less leads to a significant reduction in zinc permeability per unit area (Para. [0053]) and thus, one of ordinary skill in the art would have been motivated to modify a helium permeability to reduce zinc permeation as it would prevent growth of dendritic zinc. Thus, the helium permeability a result effective variable and modifying the helium permeability is merely a discovery of an optimum or workable range involving only routine skill in the art. It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Kitoh et al. as modified by Yamada et al. does not teach an average pore diameter. 
However, Phillips et al. teaches a barrier layer that is a microporous membrane (i.e. a functional layer) wherein an average pore size is between about 0.005 and 0.3 microns (5 nm to 300 nm), overlapping with the claimed range (Para. [0059]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the functional layer of modified Kitoh et al. to incorporate the teaching of the average pore size as taught by Phillips et al., as the small pore size provides a tortuous path for zinc dendrites and suppresses a short circuit caused by dendrites (see Yamada  -- Para. [0008], referring to the Japanese version of Phillips et al.). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
	Kitoh et al. teaches Kitoh et al. as modified by Yamada et al. and Phillips et al. does not explicitly teach an average pore diameter measured based on a cross-sectional image of the functional layer.
	However, Yamato teaches a microporous membrane as a separator in a cell (Para. [0039]) wherein the average pore diameter is measured with an electron microscope (SEM photomicrograph) (Para. [0160]) (i.e. an average pore diameter measured based on a cross-sectional image of the functional layer). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to measure average pore diameter of the separator membrane of modified Kitoh et al. using the scanning electron microscope imagery is known in the art as a method of measuring average pore diameter in membranes forming separators for cells. 
Regarding Claim 2, Kitoh et al. as modified by Yamada et al., Phillips et al. and Yamato teaches all of the elements of the current invention in claim 1 as explained above.
Kitoh et al. teaches a separator layer with a dense membrane of the solid electrolyte (i.e. functional layer), made of layered double hydroxide (Para. [0059]) wherein a surface of the separator has a porosity of 20% or less (overlapping with the claimed range) (Para. [0071]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Kitoh et al. does not teach an average pore diameter. 
However, Phillips et al. teaches a barrier layer that is a microporous membrane (i.e. a functional layer) wherein an average pore size is between about 0.005 and 0.3 microns (5 nm to 300 nm), overlapping with the claimed range (Para. [0059]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the functional layer of modified Kitoh et al. to incorporate the teaching of the average pore size as taught by Phillips et al., as the small pore size provides a tortuous path for zinc dendrites and suppresses a short circuit caused by dendrites (see Yamada  -- Para. [0008], referring to the Japanese version of Phillips et al.). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 3, Kitoh et al. as modified by Yamada et al., Phillips et al. and Yamato all of the elements of the current invention of claim 1 as explained above.
Although Kitoh et al. does not explicitly state that the functional layer has no cracks or undergoes no cracking even when dried at 700 for 20 hours, it would have been expected or obvious for the functional layer to have these characteristics as the layered double hydroxide of Kitoh et al. contains the same average porosity and pore diameter. The disclosure of the instant application supports that once the average porosity and pore size are present, these characteristics are present (Para. [0013]).
Regarding Claim 4, Kitoh et al. as modified by Yamada et al., Phillips et al. and Yamato teaches all of the elements of the current invention of claim 1 as explained above.
Although Kitoh et al. does not explicitly state that the layered double hydroxide undergoes no changes in surface microstructure and crystalline structure when immersed in an aqueous potassium hydroxide solution containing oxide for three weeks, it would have been expected or obvious for the functional layer to have these characteristics as the layered double hydroxide of Kitoh et al. contains a resin film that exhibits resistance to an alkaline electrolytic solution such as an aqueous potassium hydroxide solution (Para. [0050]).
Regarding Claim 7, Kitoh et al. as modified by Yamada et al., Phillips et al. and Yamato teaches all of the elements of the current invention in claim 1.
Kitoh et al. teaches the inorganic solid electrolyte in layer form comprising a thickness of preferably 5 micrometers or less and 2 micrometers or more (Para. [0060], lines 17-27) (i.e. 100 micrometers or less)
Regarding Claim 8, Kitoh et al. as modified by Yamada et al., Phillips et al. and Yamato teaches all of the elements of the current invention in claim 1.
Kitoh et al. teaches the inorganic solid electrolyte in layer form comprising a thickness of preferably 5 micrometers or less and 2 micrometers or more (Para. [0060], lines 17-27) (i.e. 50 micrometers or less)
Regarding Claim 9, Kitoh et al. as modified by Yamada et al., Phillips et al. and Yamato teaches all of the elements of the current invention in claim 1.
Kitoh et al. teaches the inorganic solid electrolyte in layer form comprising a thickness of preferably 5 micrometers or less and 2 micrometers or more (Para. [0060], lines 17-27) (i.e. 5 micrometers or less).
Regarding Claim 10, Kitoh et al. as modified by Yamada et al., Phillips et al. and Yamato teaches all of the elements of the functional layer according to claim 1 as explained above, incorporated herein but not reiterated herein.
Kitoh et al. further teaches a layered double hydroxide containing composite material prepared wherein layered double hydroxide membranes (i.e. a functional layer according to claim 1) were formed on opposite surfaces of the porous substrate (i.e. on the porous substrate) (Para. [0116]).
Regarding Claim 11, Kitoh et al. as modified by Yamada et al., Phillips et al. and Yamato teaches all of the elements of the current invention in claim 10.
Kitoh et al. further teaches the porous substrate is composed of ceramic materials, metal materials and polymer materials (Para. [0067]).
Regarding Claim 12, Kitoh et al. as modified by Yamada et al., Phillips et al. and Yamato teaches all of the elements of the current invention in claim 11.
Kitoh et al. teaches a helium permeability of the functional layer (i.e. composite material) of 10 cm/min-atm or less (Table 1, Sample No. 1-6). Additionally, Kitoh et al. teaches a helium permeability of 10 cm/min-atm or less leads to a significant reduction in zinc permeability per unit area (Para. [0053]) and thus, one of ordinary skill in the art would have been motivated to modify a helium permeability to reduce zinc permeation as it would prevent growth of dendritic zinc. Thus, the helium permeability a result effective variable and modifying the helium permeability is merely a discovery of an optimum or workable range involving only routine skill in the art. It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious
Regarding Claim 13, Kitoh et al. as modified Yamada et al., Phillips et al. and Yamato teaches all of the elements of the functional layer according to claim 1 as explained above, incorporated herein but not reiterated herein.
Kitoh et al. further teaches the separator structure for use in a zinc secondary battery (abstract), the separator being in the form of a membrane (i.e. functional layer) (Para. [0046], lines 7-11).
Regarding Claim 14, Kitoh et al. as modified by Yamada et al., Phillips et al. and Yamato all of the elements of the composite material according to claim 11 as explained above, incorporated herein but not reiterated herein.
Kitoh et al. further teaches the separator structure for use in a zinc secondary battery (abstract), the separator being in the form of a membrane (i.e. functional layer) (Para. [0046], lines 7-11).
Regarding Claim 15 and 16,  Kitoh et al. as modified by Yamada et al., Phillips et al. and Yamato teaches all of the elements of the functional layer according to claim 1 as explained above, incorporated herein but not reiterated herein.
Kitoh et al. further teaches a porosity at the surface of the membrane (i.e. functional layer) of 19.0% (Para. [0124]) and the porosity at the surface of the layered double hydroxide membrane (i.e. functional layer) is preferably 20% or less (Para. [0071], lines 15-19). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive.
Applicant argues Kitoh teaches the surface of the functional layer has a porosity and the cross-section has a porosity of 3.5 % which does not meet newly amended claim 1 and cites differences in hydrothermal treatment time.
Examiner respectfully disagrees. The teaching of the surface of the separator layer having a porosity of 20% or less reads on the newly amended claim 1 as the porosity is an average porosity measured using a 6x6 micrometer area of the surface of the separator layer by image processing (i.e. an average porosity measured based on a cross-sectional image of the functional layer) (Para. [0071], lines 38-40) and thus, an average porosity range overlapping with the average porosity range of instant claim 1 is taught in Kitoh. 
Applicant argues the Kitoh does not meet the claimed average porosity because Kitoh does not teach Ni or Ti in the functional layer.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Yamada  teaches Ni, Al, Ti and OH, and reasons regarding obviousness have been addressed in the rejection claim 1 above (see section “11.”). 
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729